DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on June 7, 2019. It is noted, however, that applicant has not filed a certified copy of the JP 2019-107483 application as required by 37 CFR 1.55.
Information Disclosure Statement
	No IDS has been filed to date of the instant Office communication.
Drawings
	The drawings received on March 4, 2022 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is indefinite for the following reasons.
	Claim 6 recites the phrase, “the PCR buffer is Tris buffer containing KCl, MgCl2 and dNTP mix…”.  Claim 6 depends from claim 1, wherein claim 1 explicitly requires that the PCR buffer comprises a surfactant.  Claim 6 redefines the PCR buffer of the parent claim by reciting the phrase, “PCR buffer is” followed by the list of reagents which do not include a surfactant.  Therefore, it remains unclear whether the PCR buffer of claim 6 comprises the surfactant or not.
	Claim 7 is grammatically unclear.  Claim 7 recites that the PCR buffer binds to substances which are biologically-derived negatively charged substances that adsorb to DNA polymerase and biologically-derived a positively-charged substance that adsorbs to DNA, and inhibits PCR and contains a substance that neutralizes the PCR inhibitory effect of the negatively charged substances and the positively charged substance.  First off, the article, “a” bolded and underlined should be deleted.  In addition, it is unclear what the role of the PCR buffer is.  While it is clear that it binds to both the positively and negatively charged substances, it is confusing how the PCR buffer “inhibits PCR” as the PCR buffer is supposed to promote PCR, not inhibit PCR.  As a typical rule, the conjunction “and” is used with a comma only when two independent clauses are combined.  Presently, the subject phrase should not be using a comma and its use is rendering the claim indefinite. 
	The office suggests rephrasing the entire claim to remove unnecessary words.
	Claim 10 recites the phrase, “the two types of PCR primer pairs contained in each tube”.  There is an insufficient antecedent basis for the term, “the two types of PCR primer pairs.”  In addition, the recited members of the groups (i)-(v) is missing a conjunction between (iv) and (v).
	Claim 13 is indefinite because it is unclear whether the solid composition for PCR reaction in step (2) is provided in the method as a lyophilized form, or it is prepared lyophilized prior to the use in the claimed method but not necessarily present in a lyophilized form.  For the purpose of prosecution, the former interpretation is assumed, that is, the “solid composition” is referring to the lyophilized reagents.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Tropical Biomedicine, 2011, vol. 28, no. 3, pages 497-505) in view of Sekikawa et al. (Water Science & Technology: Water Supply, 2015, pages 1061-1068), and Sugita et al. (Br. J. Ophthalmol, 2008, vol. 92, pages 928-932).
With regard to claims 1 and 13, Lee et al. teach a method of detecting a microorganism in a sample (“reliable tool for the early diagnosis of leptospirosis”, Abstract), comprising:
a step of mixing the sample with a PCR buffer (“[r]eactions were performed in a total volume of 25 l by adding sterile water and 1 l of DNA template extract from culture or 5 l of DNA extract from spiked or clinical specimens into the lyophilized PCR assay”, page 499, 1st column, bottom paragraph);
a step of mixing the sample, PCR buffer with a tube containing a solid composition for PCR reaction, the tube comprising DNA polymerase and one or more types of PCR primer pairs (“[f]ive percent … of Trehalose … included in each tube of PCR mixture containing 200 M of dNTP, 2 mM of MgCl2, 0.5 M of V1/V2 primers and 1 U of GoTaq® Flexi DNA polymerase … PCR mixtures were lyophilized using freeze-dryer”, page 499, 1st column); and
a step of detecting the PCR product generated in the tube (“PCR was conducted … Ten l aliquots from each amplicon were analyzed via agarose electrophoresis at … after ethidium bromide staining”, page 499, 1st column, bottom paragraph to 2nd column, 1st paragraph).
While Lee et al. teach that DNA extracts isolated from the sample can be added to a tube comprising lyophilized reagents necessary for PCR reaction, the artisans do not teach that the DNA extract is first added to a PCR buffer comprising a surfactant, and this mixture is added to a tube comprising lyophilized reagents (i.e., solid composition).
Lee et al., while teaching that the method is useful for detecting pathogens from sample, do not explicitly teach all kinds of sample (claim 2), or the amount of sample to be utilized as being 12-20 l (claim 3), or the types of pathogens that could be detected (claim 4, 9, and 10).
Lee et al. do not teach that the surfactant comprised by PCR buffer is a non-ionic surfactant (claim 5) or that the PCR buffer comprises Tris with KCl, MgCl2 and a dNTP mix (claims 6 and 7).
Lee et al., while teaching that the reactions were performed in tube containing the lyophilized tubes, do not explicitly state that they are formed into a strip by connection (claim 8).
Sekikawa et al. teach that a common method of extracting nucleic acids from samples involves the use of anionic surfactants such as SDS, which is known to inhibit PCR amplification reactions:
“Some of the most common methods used to extract nucleic acids from oocyts include freeze-thawing the samples in lysis buffer or using commercially available nucleic acid extraction kits with proteinase K and a lysis buffer.  The lysis buffer generally contains the anionic surfactant sodium dodecyl sulfate (SDS) … However, SDS is an inhibitor of PCR even at extremely low concentrations; therefore, a cleaning step is required to eliminate any trace of SDS prior to PCR amplification” (page 1062, 1st column)

Sekikawa et al. teach an alternative means of extracting nucleic acids from a sample via use of a non-ionic surfactants so as to suppress the inhibition induced by SDS and efficiency of the extraction method in amplifying DNA without a nucleic acid extraction step (page, 1062, 1st column, 2nd paragraph).
Sugita et al. teach a method of detecting the presence of human herpes virus genome in ocular fluids of patients with uveitis, wherein the artisans utilize a vitreous fluid sample from patients (“[s]amples of aqueous humour … and vitreous fluid were collected from 100 patients”, page 928, 2nd column, 3rd paragraph) and genomic DNA extracted (“DNA was extracted”, page 928, 2nd column, 5th paragraph), for the detection of pathogens HSV-1, HSV-2, VZV, EBV, CMV, HHV6, HHV7, HHV8 via multiplex PCR (see page 928, 2nd column, bottom paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee et al., Sekikawa et al. and Sugita et al., thereby arriving at the invention as claimed for the following reasons.
As already discussed above, Lee et al. teach that nucleic acids from a sample could be amplified by PCR adding the extracted DNA into a reaction tube which comprises lyophilized reagents, wherein the addition results in reconstitution of the lyophilized reagents, allowing the PCR reaction to take place, allowing faster and streamlined process:
“The Polymerase Chain Reaction (PCR) has been utilized in the detection of pathogenic leptospires from clinical samples such as blood, urine, and infect organs … However, the possibilities of errors occurring during multi-step preparation of PCR mixtures and contaminations may perhaps lead to false positive results … [and] conventional PCR which comprises heat-sensitive reagents must be transported and stored under cold conditions in order to prevent degradation” (page 497, 1st column, 1st paragraph, Lee et al.)

“To overcome these limitations, this study aims to develop a lyophilized reagent-based PCR for the detection of pathogenic leptospires, which is simple, rapid, and reliable.  It can be performed by the addition of only sterile water and DNA template before subjecting to amplification.  This is especially useful when the number of samples is large … it is also user friendly and timesaving” (page 497, 1st column, bottom paragraph, Lee et al.)

Therefore, one of ordinary skill in the art would have been motivated to take the teachings of Lee et al. and apply such a means to testing other prior art known pathogens from samples via PCR, which is to, extract the DNA, and add the extracted DNA to a tube comprising the necessary lyophilized reagents for the assay while envisioning a reasonable expectation of success at doing so.
In doing so, one of ordinary skill in the art would have been motivated, as well as having a reasonable expectation of success at applying the teachings of Lee et al. for detecting the presence of pathogens detected by Sugita et al., which are HSV-1, HSV-2, VZV, EBV, CMV, HHV6, HHV7 and HHV8 utilizing the primers disclosed by Sugita et al., wherein the required reagents are pre-lyophilized and placed in the tubes for the target pathogens.
With regard to adding the DNA sample into a PCR buffer comprising a non-ionic surfactant and forming a mixture prior to adding it to the respective tubes comprising the lyophilized reagents, doing so would have been obvious in view of the benefit expressed by Sekikawa et al. who state that the presence of anionic surfactants which are typically present in commercially available extraction kits inhibit PCR reactions (see above, also below):
“we examined the effective of combining SDS and nonionic surfactants in the same real-time RT-PCR assays … the inhibition induced by 0.01% SDS was suppressed by adding nonionic surfactants to the RT or PCR mix prior to real-time RT-PCR” (page 1065, 2nd column, bottom paragraph, Sekikawa et al.)

Because Sekikawa et al. explicitly teaches the use of adding non-ionic surfactants into a PCR buffer suppressed the PCR inhibition caused by surfactants present in DNA extraction reagents, one of ordinary skill in the art would have been motivated to add the DNA extract from the sample into a PCR buffer comprising a nonionic detergent, so as to preclude the potential surfactants present in the DNA extract from interfering the ensuing PCR reaction.
As to the amount of the sample to utilize (12-20 l) or how many tubes comprising the lyophilized PCR reagents are connected together, these do not amount to an inventive concept because PCR reactions have been performed in strips of PCR tubes and adding lyophilized reagents thereto for performing the method derived from the combination of the teachings of artisans would have been well-within the purview of the ordinarily skilled artisan who seeks to optimize the reaction and the level of sample throughput.
Lastly, with regard to the use of Tris-buffer as PCR buffer, because Tris-based PCR buffers have been standardized in the commercially available kits, one of ordinary skill in the art would have expected that such well-utilized buffer would have worked with nonionic surfactants of Sekikwa et al. with a reasonable expectation of success.  In fact, such a conclusion is consistent with Applicants’ own conclusion:
“The buffer is preferably Tris-HCl, but is not limited thereto” (section [0041])
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
Also, in KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the supreme court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Tropical Biomedicine, 2011, vol. 28, no. 3, pages 497-505) in view of Sekikawa et al. (Water Science & Technology: Water Supply, 2015, pages 1061-1068), and Sugita et al. (Br. J. Ophthalmol, 2008, vol. 92, pages 928-932) as applied to claims 1-10 and 13 above, and further in view of Higgins et al. (Applied and Environmental Microbiology, January 2003, vol. 69, no. 1, pages 593-599).
The teachings of Lee et al., Sekikawa et al. and Sugita et al. have already been discussed above.
Lee et al. do not perform a real-time PCR.
While Sekikawa et al. and Sugita et al. teach that their amplification reaction was real-time, the artisans do not teach that their probes were lyophilized.
However, the FRET probe employed in the real-time PCR reaction by Sugita et al. is taught as comprising a fluorescent dye which is JOE, FAM, TAMRA (see table 1).
Higgins et al. teach a method of performing a real-time PCR detection of anthrax in sample wherein the real-time FRET probes are lyophilized:
“DNA extracted from three isolates also generated positive real-time PCR signals when assayed using a different freeze-dried reagent for pXO1-associated DNA, on the Cepheid Smart Cycler” (page 595, 2nd column).
“freeze-dried reagents containing a TaqMan probe … for the pXO1 locus were also used …” (page 594, 2nd column)

“the freeze-dried B. anthracis LF PCR kits were easy to work with, reduced the likelihood of PCR contamination within the limited bench space … enabled … to readily conduct real-time PCR assay …” 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee et al., Sekikawa et al. and Sugita et al. with the teachings of Higgins et al., thereby arriving at the invention as claimed for the following reasons.
Given that Higgins et al. taught that FRET labeled probes utilized in a real-time PCR also worked equally well, one of ordinary skill in the art would have expected that utilizing them as one of the lyophilized reagents in an amplification reaction would have yielded an accurate outcome as evidenced by Higgins et al.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Tropical Biomedicine, 2011, vol. 28, no. 3, pages 497-505) in view of Sekikawa et al. (Water Science & Technology: Water Supply, 2015, pages 1061-1068), and Vandenbussche et al. (RT-PCR protocol, published on-line January 2010, pages 97-108).
With regard to claim 15, Lee et al. teach a method of detecting a microorganism in a sample (“reliable tool for the early diagnosis of leptospirosis”, Abstract), comprising:
a step of mixing the sample with a PCR buffer (“[r]eactions were performed in a total volume of 25 l by adding sterile water and 1 l of DNA template extract from culture or 5 l of DNA extract from spiked or clinical specimens into the lyophilized PCR assay”, page 499, 1st column, bottom paragraph);
a step of mixing the sample, PCR buffer with a tube containing a solid composition for PCR reaction, the tube comprising DNA polymerase and one or more types of PCR primer pairs (“[f]ive percent … of Trehalose … included in each tube of PCR mixture containing 200 M of dNTP, 2 mM of MgCl2, 0.5 M of V1/V2 primers and 1 U of GoTaq® Flexi DNA polymerase … PCR mixtures were lyophilized using freeze-dryer”, page 499, 1st column); and
a step of detecting the PCR product generated in the tube (“PCR was conducted … Ten l aliquots from each amplicon were analyzed via agarose electrophoresis at … after ethidium bromide staining”, page 499, 1st column, bottom paragraph to 2nd column, 1st paragraph).
While Lee et al. teach that DNA extracts isolated from the sample can be added to a tube comprising lyophilized reagents necessary for PCR reaction, the artisans do not teach that the DNA extract is first added to a PCR buffer comprising a surfactant, and this mixture is added to a tube comprising lyophilized reagents (i.e., solid composition).
Lee et al., while teaching that the method is useful for detecting pathogens from sample, the artisans do not teach separately amplifying an internal controls such as GAPDH gene.
Lee et al. do not teach that the surfactant comprised by PCR buffer is a non-ionic surfactant.
Sekikawa et al. teach that a common method of extracting nucleic acids from samples involves the use of anionic surfactants such as SDS, which is known to inhibit PCR amplification reactions:
“Some of the most common methods used to extract nucleic acids from oocyts include freeze-thawing the samples in lysis buffer or using commercially available nucleic acid extraction kits with proteinase K and a lysis buffer.  The lysis buffer generally contains the anionic surfactant sodium dodecyl sulfate (SDS) … However, SDS is an inhibitor of PCR even at extremely low concentrations; therefore, a cleaning step is required to eliminate any trace of SDS prior to PCR amplification” (page 1062, 1st column)

Sekikawa et al. teach an alternative means of extracting nucleic acids from a sample via use of a non-ionic surfactants so as to suppress the inhibition induced by SDS and efficiency of the extraction method in amplifying DNA without a nucleic acid extraction step (page, 1062, 1st column, 2nd paragraph).
Vandenbussche et al. teach a well-established method of amplifying an internal control such as GAPDH during an amplification reaction:
“simultaneous detection of viral RNA … an internal control (IC, i.e., glyceraldehyde-3-phosphate dehydrogenase … Since the IC [internal control]-GAPDH consists of endogenous mRNA, a negative IC-GAPDH test result is indicative of poor sample quality” (page 98)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee et al., Sekikawa et al. and Vandenbussche et al., thereby arriving at the invention as claimed for the following reasons.
As already discussed above, Lee et al. teach that nucleic acids from a sample could be amplified by PCR adding the extracted DNA into a reaction tube which comprises lyophilized reagents, wherein the addition results in reconstitution of the lyophilized reagents, allowing the PCR reaction to take place, allowing faster and streamlined process:
“The Polymerase Chain Reaction (PCR) has been utilized in the detection of pathogenic leptospires from clinical samples such as blood, urine, and infect organs … However, the possibilities of errors occurring during multi-step preparation of PCR mixtures and contaminations may perhaps lead to false positive results … [and] conventional PCR which comprises heat-sensitive reagents must be transported and stored under cold conditions in order to prevent degradation” (page 497, 1st column, 1st paragraph, Lee et al.)

“To overcome these limitations, this study aims to develop a lyophilized reagent-based PCR for the detection of pathogenic leptospires, which is simple, rapid, and reliable.  It can be performed by the addition of only sterile water and DNA template before subjecting to amplification.  This is especially useful when the number of samples is large … it is also user friendly and timesaving” (page 497, 1st column, bottom paragraph, Lee et al.)

Therefore, one of ordinary skill in the art would have been motivated to take the teachings of Lee et al. and apply such a means to testing other prior art known pathogens from samples via PCR, which is to, extract the DNA, and add the extracted DNA to a tube comprising the necessary lyophilized reagents for the assay while envisioning a reasonable expectation of success at doing so.
In addition, one of ordinary skill in the art would have been motivated to also test for the quality of the test sample by separately amplifying a GAPDH gene to ensure that any negative test results is not based on the poor sample quality as stated by Vandenbussche et al.
Lastly, with regard to adding the DNA sample into a PCR buffer comprising a non-ionic surfactant and forming a mixture prior to adding it to the respective tubes comprising the lyophilized reagents, doing so would have been obvious in view of the benefit expressed by Sekikawa et al. who state that the presence of anionic surfactants which are typically present in commercially available extraction kits inhibit PCR reactions (see above, also below):
“we examined the effective of combining SDS and nonionic surfactants in the same real-time RT-PCR assays … the inhibition induced by 0.01% SDS was suppressed by adding nonionic surfactants to the RT or PCR mix prior to real-time RT-PCR” (page 1065, 2nd column, bottom paragraph, Sekikawa et al.)
Because Sekikawa et al. explicitly teaches the use of adding non-ionic surfactants into a PCR buffer suppressed the PCR inhibition caused by surfactants present in DNA extraction reagents, one of ordinary skill in the art would have been motivated to add the DNA extract from the sample into a PCR buffer comprising a nonionic detergent, so as to preclude the potential surfactants present in the DNA extract from interfering the ensuing PCR reaction.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
Also, in KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the supreme court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 19, 2022
/YJK/